Citation Nr: 0615809	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver, to include as a result of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that, among other things, denied service connection 
for hepatitis C.  The veteran perfected a timely appeal of 
this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran has been diagnosed with hepatitis 
C, and was diagnosed with cirrhosis of the liver in 
approximately November 2002.  He underwent a liver transplant 
in March 2005.  A July 2004 VA examination afforded to the 
veteran in connection with his claim found that the veteran's 
cirrhosis of the liver was at least as likely as not caused 
by or a result of the veteran's hepatitis C.  While, the 
examiner indicated that the veteran did have exposure to some 
hepatitis C risk factors in service, such as a severed 
ligament in his finger that was sutured, exposure to blood in 
Vietnam during an accident involving an explosion with 
resulting dead and injured servicemen, and inoculations with 
jet injectors, the veteran was also noted to have had a 
tattoo placed on his arm in 1978.  In addition, the veteran 
denied body piercing, intravenous drug use, intranasal 
cocaine use or high risk sexual activity.  The examiner, 
however, did not state an opinion regarding whether the 
veteran's hepatitis C was likely the result of an in-service 
event or exposure, or an event or exposure subsequent to 
service. 

The Board therefore concludes that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the July 2004 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
hepatitis C is related to or had its onset during service.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  A review of the claims folder shows that the 
veteran has been treated at the Richmond, Virginia, VA 
Medical Center.  The RO should therefore update the veteran 
claims file with records from this facility dated after June 
2005.  In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes 
that, pursuant to the VCAA, VA must obtain any outstanding VA 
and private medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that 
a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:
      
1.  The RO should send the veteran and 
his representative a letter that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for hepatitis C and cirrhosis.  This 
should specifically include records from 
the Richmond, Virginia, VA Medical Center 
dated since June 2005.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2004 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's hepatitis C is 
related to or had its onset during 
service, to include exposure to Agent 
Orange.  All necessary special studies or 
tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hepatitis C and cirrhosis found to be 
present.  All necessary tests should be 
conducted, and the examiner must specify 
any diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's hepatitis C is 
related to or had its onset in service, 
to include exposure to Agent Orange.  In 
this regard, the examiner is asked to 
comment on the veteran's statements and 
lay statements indicating exposure to 
blood in service as a result of an 
artillery gun explosion with resulting 
dead and injured servicemen, a severed 
ligament in his finger that was sutured, 
and inoculations with jet injectors.  The 
examiner should also comment on 
indications in the record that the 
veteran had a tattoo placed on his arm in 
1978.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






